OFFICE OF THE ATTORNEY              GENERAL   OF TEXAS
                                      AUSTIN




                    Your   recent   req                  ion of thi# 4qmrt
mont upon the qawtlonr               le                  ted   haa   been   re-
aolted.




                                                 8' Co&lktloglly
                                                  in ~4dltlon
                                                 00.00 to 6QTW
                                                 expelme, do-
                                          ~8 ier tho oourthowe,


                                  00.00, and when It Is oon-
                                  e foas of offloe till Bob
                                rotorthe year?

             "2. Ii the above plan 1s not authorisod
               in this oounty wham the tooe 02
          by law,
      orffao will not @,xoeed#Og.OO ror the per,
      my thlroeurt pay, in adbition to an ex
      0rrhi0   selary for tha sheer,  any amount
      for deputy, Jailer hire and expenses of ear
    Bonorable John R, Moors, F'arge
                                  2


         used in oounaotlonwith dutlea of the Shar-
         iii*a dqmrtsmnt , - or, la the aathority of
         the Comm.laslonsra~Oourt with referonoe to
         mlarlea and allowsnoofor osr axpenss
         lialtad to the approvrl ar aettlng ot
         amounts whiuh may ba dtiuoted by the ahorlff
         ot tha end of the pear only In the ovaat
         thst he has axoesa fess to looount fos?
               *The aitustion oonfronting the Commla-
         stonera' Court in this oounty la to properly
         finmao the Eh4rlrr'D orfi04 nh4n the r448
,        0r that  orrioe ha4 never axaaada4 &NO.OO.
         By tho reason of Incnaao la the papulatlon
         0r thin   00mty,   th4   sh4rirf*a   orri04   ~8s
         aepsratrd from the ofiiao QS Tax dolleotor-
         A44*440r.  The oontamplatadfeaa derlra4
         from the Sherlft*s offio~ alone will not
         be edequete for the propar oonllootof tha
         ofiioe, aa viewad by tho ~oaorriaalonara*
         spurt.
              -Umlor Artlolc 6849 St. C!. 8. aa amaided
         by Wnaral $awa, &l@‘ii~Se&  1aC’oallq& aaa-
         41011, 1929. it naaa ----    Tro~lde4 iurthsr,
         that if, In ths opinion ot the Coraiealoners*
         Court fess Or the .Shariif*a otfioe ax-4 not
         surrfcisntto justify the payment of mleriee
         of suoh doputles, the Ooamiaslonera~Court
         shall hate the poioerto p8y the same out
         or the Gmutral Fund 0r 4814 oouaty'.

               voes this Artlolr sa aaaaded llit the
         1Mtetlon upon the powsr or the Oommlasionere’
         Court M) aa to allow other oofapaneatlon than
         grnntad  under ~Artlala3883 and 3891 H. 0. S.
         when in their opinion thao la a aao~saity,
         for the sdequete end propar couduot or the
         f4heritr'm ofriae, to pay aeld 4eputi48     out
         of the generel  fund, WC118  id.50 Pl.bWiUg     the
         Sheriff sn ex orriolo salary within the
         limitstfonsof Article    3895 Rawle 6. R.*

                V?s818 inl~wmd thst Jaok County haa a '~opulstlon
    of 10,196   inhRbttsnteacoording to the lost Bea~srsl mnaua,
Honorable John W. Mocre, Page 3


ana the tb oounty orrioi~la     or   so14 00unty   a~ 00rpti-
asted oa a tab kale.
             Artlolb 3934, Pornon' Annotated Civil Ststutoa,
prarldma I
          Wherirfa ahall alao raooiyo the follow-
     ing ooaponsatlonl
            '1. ?oorall proossa issued from the
     Suprome    Court or CIourt.8 or Civil A$psale,
     and aoned by them, the smo fees a8 are
     ellowmd then for alailor aorvico upon proowe
     iseued   from the dlmtrlot courts.
             “2..
                Yo rlumo nlng
                           jur oin
                                 r dlatriot
                                   s
     and aounty oourta, oonln~ all elsctloa nc-
     tloea, notloea to worawra of roads and &o-
     lng all bthsr pubLl0 buainor8 not othorwleo
     provided for, not eice~ding one bhotiaaad
     dollar8 per alum to bs fixed by tho oom-
     miaaionars~ SourB at the same tlms other
     ox otrlaio   rlarlea dire ihod, and to k
     psld sut~ot.th*   goaozal fund4 oi tha aouxktyf
     providti~d, tbt'no auok 81 offiolc salarj
     aholl k alleaod any &oklf? who hoe ra-
     osivbd the wxlmu~~ aslarp allowed by low.*

         Art1018 3995, Parnon~a Anaotsted Civil statuka,
mods as follower
           '*rheCommissioneratCourt la horebg da-
     barred fro@ allowing oompensationfor ex
     0rrioi0 aervloee to 00tmty 0rri0i4ia uhea th0
     compensationand exocss fees which t&my are
     ellowd to retain shall reqch t&a mnxlmum
     prcvldrd fur in thla ohapter.    In oasoa where
     the ocaiponaationand oxcena aa v&ioh tho
     ofrloora sro allmod to rots,  It ahell not
     reach Ohs m~xixt,mprcyidod for in thin
     ohapter, the Commissionerm~Court ahall
     allm crcmiponraticmr0r ox orri0f0 eervicea
     when, lritheir judgment, such ccwqqneetlon
     is neoemery, prmlded, such ocmponsation
C
            Eonorabla d0hn.W. Ibore, Pago 4


                  for ex offialo servl6es U1a.d shall not
                  lnaraase the eampensatloaaf tha offlolal
                  beyoad the Mxlmum or ampeasatlon and ar-
                  aaas Seer allowed to be rrtalned by him
                  uader this ahapter. Pravided, however,
                  the es orrlolo hsnla lathorlsed shall ba
                  allowad only a fter la oppartanlty rOr a
                  pubilo hearing and anly apon the drir8+
                  tit* rots of at Least thm     maabwa      0r
                  the Commlsalonera* Courti.*
                      Undar Artlola 3883 aad Artlole 3S91, Bemoa's
           dnnotatea  clvll Statutes,ths maximum oapensatim 0r the
      !     aharlfi ok Jaok County mna o tlxaeed ~,OOO.OO per annum.
                                                                   .
                     l3nderthe abave rntloned atatutes, the Com-
           missionan' Court oau le@ly alla thwsherltf ex oftiolo
           ocmpenaetlon not to lxond #1,09(3.00per year, provlde4I,
           that the said ax orri810 oompansatlondoa8 BOt inoreaa$
           tha eapensation or tha aherift beyond the xmsxlmum as /:’
           prwlded by law,
P
                  Artisle lOU, 004% 46 CririnalProaedure, pro-
    ,,.i
     ,I
      :
      :
      ,,,,,.
        easus
        vldas la part,
            r hsr u~.~     o r ::i*a
                       v%,allo?aaae     nrkrde
                                    shall eta l
                                              ,-:‘:~
                                               lle?n,no$~ tide
                                                          &::r
                                                             i ih ~ss
                                                 For the,baard
            r o rjailer
                      o rturnkey,  lxoept in aaantla8 0r r0rtp thou-
           sand populitlon QC ame.* With rererenoe to the ooapen-
           satlon or Janitor for tha aourthausa,said aompenaatlon
           la not be ba ragarded a8 part oi the aompensatlonoi the
           akarlrf, but such oampensatlonmay ba alloaad and paid
           bg the Corri.lasloners*Court under the general power (md
           authority of said oourt by virtue of ArtloX 2351, Vernon's              'L
           Annotatad Civil Statrotos.Tikenrore,   your rmt    question
           is respeotiollyaaswred    in tha negative.
                     Artlole 6869, Vemon’a      Annotated        Clrll Statutes,
           reads an followsr
                         'Sheriff8 ahall have tha parer, by writ-
                  ing, to appoint one or more deputies for their
                  raepectlva oountias, to oontlnue in orrh
                  during   the pleasure 0r tha therm,  rho ahall
                  have power and authority to parfox% a11 tba
                  aote and dutiaa of their prlnolpals;and evsry
                  person so appointed shall, before he eater8
                  upon the dutlaa ai'his oitloe, take end aub-
                  aarlba to thenofi%alal oath, uhlab shall ba
                  lndoreed on hi6 appointment,togethar with
    Honorabla John W. Moera, Page 5


        ‘the oertlrioataof the offioer admialsterlsg
        tha sama; and auoh appointmantand oath shall
        be raoordad in the otfioe af the &wnty Clark
        and degoslted In naid otiioe. The IWR~~T Of
        deputies appolntad by the sberirf of any ens
        oounty sball ba 1lnltnclto not axoaedlag
        three la tha Juatl.aepreolnot in Uhlah is
        luuatsd the oountg alta or such oounty,
        and one la esah Justloe preoinat, anb e list
        of these appointmentsshall be posted up In
        oonrpiououaplaae in the Clerk's ofrios. An
         in6lotmentror a relony or any boputy sheriff
        appointed shall operate   a retooat!an of his
,       appolntmantaa au& deputy aherltlt. Fro-
        rlded further, that if in tha opinion of the
        Conmlrslonwa* Court reea 0r the sherlSf*a
        orrloe are not 8urrlolent   to ~uatli~ the
        payment or aslarlea of auah drputlea, the
        Commlsalanars*Court shall have the power
        to pay the same out at the General Fund oi
         6ald OOUnty.*
              Article 6871 provides   la paa38
               Wh8na*er in a~~“houut~ It bwoou      ae-
         eeuary to employ yarda fbr the aare,keepln&
         or prisoners and the leourlty or fs@a thr
         shwirr ply, with the approtsl 0s th& boa-
         missioner8   Court, or in oat30 0r amergenoy,
         titb the approval oi the County 3udga,
         employ nuah number of guards aa may be
         noceseary; and hia aoommt therefor, duly
         ltemlud aad sworn to, shall be allowad
         by uid    Oourt, an6 paid out ot the County
         Treasury. . . .*
              In tleu or Artiolea 6869 and 6871, 8uprat In
    answor to your seaoralquastlan you are odvlrad that it is
    our oplslon that the ComaLseloners*Court aan lagallg pey
    the salerles of deputy &erlffe out of the #general.     fuad
    or the oouaty, if in the opinion of tha Corraloaioueral
    Court, fees or the aherirfie orriee ore not sutfloient
    to justify the paymant ai aalarias of euoh deputies.
    The salaries of suah daputlea are to be detvrorlnad     an
    provided by ArtlaZe 3902, Vernon58 Annotated Clrll Stat-
    utes. Alav, the salarise 0r guards for the aarekoaping
    of prisoners and the aeourlty of'jaila, may ba paid by
    the Commle#lonsrr'Court aa provided by Artlola 6871.
          Konoreble John W. Moors,    Pega 6



          In rim’ of Artlole   3899, V*rnOn’~ Annotatea Civil         st~tutw,
          you we rurthor aatisoa that it la our opinion that am
                        a0m omn0t logdly pay 8utomoBi~~ ox-
          a0uimis~ioeer**
          PUIWI or the sherirf*adepartment,b u t le ProrUW by
          Se&ion A of Artlole  3899, suo hlxpeneoa met be paid out
          of the ri3e6aarnea by ad.4 offioer.
                    Trusting that    the   forrgolng   fully anenver8your
          inquiry, w are
                                                 VW-y truly yours
          A?PROWD PEB 7, 1941               ATPORKEYUlWRAL       CFl’EXAS
    !
           (8) tireid c. )aenn
          ATTcmmi omx8AL CF TXAS            By (elgeattlra
                                                        1
                                                        Aradl    mii0~0
                                                                A88ll¶suBO

p         AW:W/JUP                  ~moms~-~~~~cm       aoimm5
                                       p.wJl